[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter comes before the court pursuant to Section 46b-231 (n) of the Connecticut General Statutes as an appeal from a decision of the Family Support Magistrate dated December 27, 2001. The court, having reviewed the file, including a transcript of the proceedings before the Family Support Magistrate on December 27, 2001, and having considered the additional evidence of the appellant, hereby finds as follows:
That substantial rights of the appellant were prejudiced during the hearing before the Family Support Magistrate, in that the decision was arbitrary and a clearly unwarranted exercise of discretion in that:
1. The court failed to consider any credible evidence of the exclusion of the appellant's paternity of the minor child Corey Sumpter, born November 18, 1989.
2. The court failed to hear argument as to whether the appellant's support obligation should be terminated, and whether or not the accumulated arrearage to the State of Connecticut should be forgiven.
THEREFORE, IT IS HEREBY ORDERED THAT:
The decision of the Family Support Magistrate is HEREBY REVERSED and the Finding of Paternity dated August 3, 1992 is HEREBY REOPENED. The matter is remanded to the Family Support Magistrate for further proceedings as follows:
  1. The Finding of Paternity dated August 3, 1992 shall be vacated;
  2. The Family Support Magistrate shall conduct a full and fair hearing to determine, inter alia, (a) whether or not the appellant has had an ongoing and viable parent-child relationship with the minor CT Page 2531 child, (b) whether or not it is equitable and appropriate to terminate the appellant's support obligation, and (c) whether or not it is appropriate to eliminate the appellant's accumulated arrearage to the State of Connecticut; and
3. No costs are taxed to either party.
THE COURT
SHAY, J.